Citation Nr: 0013314	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-06 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran had active service from November 1954 to November 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for the cause of the veteran's death and 
basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  The 
appellant has been represented throughout this appeal by the 
American Legion.   


FINDINGS OF FACT

1.  The veteran died in December 1997.  The cause of death 
was certified as "lung cancer due to (or as a consequence of) 
congestive heart failure."  

2.  At the time of the veteran's death, service connection 
was in effect for supraventricular arrhythmia.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for service connection for the cause of a veteran's 
death, like any other claim for service-connected benefits, 
must be well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
See Darby v. Brown, 10 Vet. App. 243, 245 (1997); Johnson 
(Ethel) v. Brown, 8 Vet. App. 423, 426 (1995).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated, that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A 
well-grounded claim is a plausible claim, 
one which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive but only possible 
to satisfy the initial burden of § 
3007(a) [presently enacted as 38 U.S.C.A. 
§ 5107(a) (West 1991)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court 
of Appeals for the Federal Circuit held that the VA has a 
duty to assist only those claimants who have established 
well-grounded claims.  The Court has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Service connection for the cause of the veteran's death may 
be granted when a disability incurred in or aggravated by 
active service either caused or contributed substantially or 
materially to the veteran's demise.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  

The veteran died in December 1997.  The cause of death was 
certified as "lung cancer due to (or as a consequence of) 
congestive heart failure."  At the time of the veteran's 
death, service connection was in effect for supraventricular 
arrhythmia.  The Board finds that the veteran's death 
certificate establishes a well-grounded claim of entitlement 
to service connection for the cause of the veteran's death.  


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well-grounded.  


REMAND

The appellant asserts that the veteran's service-connected 
cardiovascular disability contributed substantially or 
materially to his demise.  A June 1997 hospital summary and 
associated clinical documentation from Dwight D. Eisenhower 
Army Medical Center indicates that the veteran was diagnosed 
with several significant cardiovascular disabilities 
including congestive heart failure, arteriosclerotic coronary 
artery disease, hypertension, and an old myocardial 
infarction.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that the 
appellant provide information as to all 
treatment of the veteran's cardiovascular 
disabilities between November 1994 and 
his demise, including the names and 
addresses of all treating physicians.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should then have the veteran's 
claims file reviewed by a VA examiner.  
The physician should be requested to 
render an opinion as to what etiological 
relationship, if any, existed between the 
veteran's service-connected 
supraventricular arrhythmia, his 
congestive heart failure, and his demise.  
Detailed reasons and bases for the 
opinion reached should be legibly 
recorded.  

3.  The RO should then readjudicate the 
appellant's entitlement to service 
connection for the cause of the veteran's 
death and basic eligibility for 
Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the appellant's claims.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

